Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 11/17/21.  The applicant argument regarding Zhang Wei is not persuasive; therefore, all the rejections based on Zhang Wei is retained and repeated for the following reasons.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang Wei (US Pub. 2011/0316483).

As to claims 1, 6 and 11 the prior art teach a battery management system for a plurality of battery modules, the battery management system comprising: 

for each battery module  among the plurality of battery modules (see fig 2a element 211-216), a respective integrated circuit configured to perform a cell balancing (see fig 2a element 220) control function of the battery module (see fig 2a paragraph 0030-0033; especially, Zhang Wei teaches for each battery module  among the plurality of battery modules (see fig 2a element 211-216), a respective integrated circuit configured to perform a cell balancing (see fig 2a element 220) control function of the battery module as fig 2a paragraph 0030-0032); 

and a battery controller in communication with the integrated circuits, the battery controller configured to control the integrated circuits according to a cycle that includes a first mode for sequentially activating cell balancing of the battery modules during a first period and a second mode for stopping the cell balancing (see fig 2a element 220) of the battery modules (see fig 2a element 211-216) during a second period that follows the first period, the battery controller repeating the cycle after the second period, repeating the cycle including changing an 


As to claims 2, 7 and 12 the prior art teach wherein the battery controller, when entering the first mode, outputs corresponding balancing start signals to the battery modules (see fig 2a element 211-216) to activate the cell balancing of the battery modules (see fig 1-3 paragraph 0030-0031).

As to claims 3 and 8, the prior art teach wherein the battery controller changes a cell balancing activation order of the battery modules by changing an order in which the balancing start signals are output to the battery modules for each cycle (see fig 2a, fig 3 paragraph 0043-0045).

As to claims 4 and 9 the prior art teaches wherein the battery controller changes an order in which the cell balancing of the battery modules is activated for each cycle such that an average balancing execution time during the first period is equalized for the battery modules (see fig 2a, fig 3 paragraph 0044-0048 and summary).

As to claims 5 and 10 the prior art teaches wherein the battery controller cyclically shifts the order in which the cell balancing of the battery modules is activated for each cycle (see fig 2a, fig 3 paragraph 0046-0050).

As to claim 13 the prior art teaches wherein: when the plurality of battery modules includes a first battery module, a second battery module, and a third battery module in need of cell balancing, the n balancing cycles include, in sequence, a first balancing cycle, then a second balancing cycle, and then a third balancing cycle, in the first balancing cycle, the balancing-on period of the first battery module is activated prior to activating the balancing on-period of the second battery module and prior to activating the balancing-on period of the third battery module, in the second balancing cycle, the balancing-on period of the second battery module is activated prior to activating the balancing on-period of the second battery module and prior to 

As to claim 14 the prior art teaches wherein the battery controller is configured to output a balancing stop signal to all of the integrated circuits such that the balancing-off period begins at a same time for all of the plurality of battery modules (see fig 2a, fig 3 paragraph 0048-0053).

Remarks

Applicant’s response and remarks filed on 11/17/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:
 
Applicant contends that Zhang Wei do not describe “for each battery module  among the plurality of battery modules (see fig 2a element 211-216), a respective integrated circuit configured to perform a cell balancing (see fig 2a element 220) control function of the battery module” probes as claimed, Examiner respectfully disagrees.   The prior art (Zhang Wei (Pub. 2011/0316483) do teach for each battery module  among the plurality of battery modules (see 

Applicant contends that Zhang Wei do not describe “a battery controller in communication with the integrated circuits, the battery controller configured to control the integrated circuits according to a cycle that includes a first mode for sequentially activating cell balancing of the battery modules during a first period and a second mode for stopping the cell balancing (see fig 2a element 220) of the battery modules (see fig 2a element 211-216) during a second period that follows the first period, the battery controller repeating the cycle after the second period, repeating the cycle including changing an order in which the cell balancing of the battery modules is activated in the first mode, wherein: the battery controller is configured to output a balancing stop signal to all of the integrated circuits such that the second period begins at a same time for all of the plurality of battery modules. (see fig 1-3 paragraph 0031-0036 and 0038-042 and summary; especially, Zhang Wei teaches a battery controller in communication with the integrated circuits, the battery controller configured to control the integrated circuits according to a cycle that includes a first mode for sequentially activating cell balancing of the battery modules during a first period and a second mode for stopping the cell balancing (see fig 2a element 220) of the battery modules (see fig 2a element 211-216) during a 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851